DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report that are not listed on an IDS have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 2/25/2020 was filed on the application filing date of 2/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "4A" (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On Page 2 Line 37 of the Specification, “Fig. 3A is a plan view” should be revised to “Fig. 3A is a plane view” to correct an apparent scrivener’s error. 
On Page 38 Lines 21-23 of the Specification, “an amplitude of the voltage applied to load 4 can be relatively increased in such a way that maximum value V2 – minimum value V0” should be revised to correct an apparent scrivener’s error.  
Appropriate correction is required.
Claim Objections
Claims 6 is objected to because of the following informality:
In Claim 6 Line 2, “the maximum value of the voltage” should be revised to “a maximum value of the voltage” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “frequency adjuster” in Claim 11 and “generation amount adjuster” in Claim 12.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9-14 depend on Claim 8, therefore Claims 9-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 8 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-75266 A to  Oe et al (“Oe”).
As to Claim 1, Oe discloses a voltage application device (Fig. 1 # 4 “voltage application means”) comprising a voltage application circuit (See Fig. 1, Machine Translation Page 6 “the voltage applying means 4 may be any means that applies the high frequency voltage to the liquid 13 supplied to the discharge electrode 1”, it is understood that the voltage application means #4 can be a circuit for applying voltage) that applies a voltage to a load (See Annotated Fig. 1) the load including a discharge electrode (Fig. 1 #1 “discharge electrode”) that holds liquid (Fig. 1 #13 “liquid”), the voltage application circuit generating discharge in the discharge electrode (Machine Translation Page 5 “the voltage applied 
wherein, during a drive period, the voltage application circuit periodically changes a magnitude of the voltage applied (See Figs. 3 and 4) to the load at a drive frequency within a predetermined range including a resonance frequency of the liquid (Machine Translation Page 4 “The applied voltage changes periodically as shown in FIG. 3, and the frequency is set to 0.1 to 10 Hz which is the natural frequency of water supplied to the discharge electrode”), the voltage application circuit mechanically vibrating the liquid (Machine Translation Page 4 “When the tailor cone grows in this way and the charge concentrates on the tip of the tailor cone, the water at the tip of the tailor cone receives a large amount of energy (the repulsive force of the high-density charge) and exceeds the surface tension repeat splitting and scattering. As a result, negatively charged nanometer-sized charged fine particle water is generated”).
As to Claim 2, Oe as applied to Claim 1 above further discloses wherein a differential value between a maximum value and a minimum value of the voltage during the drive period is greater than or equal to ½ of the maximum value of the voltage (See Fig. 3 where the differential value between a -3 kV maximum value of the voltage and a -5 kV minimum value of the voltage is 2 kV, which is greater than the -1.5 kV half of the maximum value of the voltage, Also See Fig. 4 where the differential value between a 0 kV maximum value and a -8kV minimum value is 8 kV, which is greater than the 0kV half of the maximum value of the voltage).
As to Claim 5, Oe as applied to Claim 1 above further discloses wherein the voltage application circuit changes the drive frequency within the predetermined range (Machine Translation Page 2 “it is preferable that the said electric field control means changes the intensity | strength of the electric field produced by the said voltage application periodically with a frequency of 0.1-10 Hz”). 
As to Claim 6, Oe as applied to Claim 1 above discloses wherein the maximum value of the voltage during the drive period is capable of being adjusted to be less than or equal to a specified 
As to Claim 7, Oe as applied to Claim 1 above discloses wherein a volume of the liquid during the drive period is capable of being adjusted to be greater than or equal to a specified volume in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a specified value (Machine Translation Page 7 “the liquid supply means is not limited to the Peltier unit 7, and a known technique such as supplying water from a water reservoir constituted by a tank or the like to the discharge electrode 1 using a capillary tube or the like may be used”, thus it is understood that the volume of liquid during the drive period can be changed to be greater than or equal to a certain known volume, in such a way that a generation amount of ozone per unit time resulting from the discharge generated in the discharge electrode during the drive period is less than or equal to a certain known value). 

the voltage application device according to Claim 1 (Fig. 1 #4); and
the discharge electrode (Fig. 1 #1). 
As to Claim 9, Oe as applied to Claim 8 above further discloses comprising a liquid supply unit (Fig.1 # 7 “Peltier unit”) that supplies the liquid to the discharge electrode (Machine Translation Page 3 “a Peltier unit 7 that supplies a liquid 13 to the discharge electrode”).
As to Claim 13, Oe as applied to Claim 8 above further discloses comprising a counter electrode (Fig. 1 #2 “counter electrode”) that is disposed to face the discharge electrode (Machine translation Page 1 “This electrostatic atomizer includes an atomizing electrode, a counter electrode facing the atomizing electrode”) via a gap (See Annotated Fig. 1),
wherein the voltage is applied between the discharge electrode and the counter electrode (Machine Translation Page 4 “the voltage applied between the discharge electrode 1 and the counter electrode 2 causes a Coulomb force between the water held at the tip of the discharge electrode 1 and the counter electrode 2”), and the discharge is generated between the discharge electrode and the counter electrode (Machine Translation Page 6 “the counter electrode 2 of the present embodiment is provided to increase the electric field strength between the discharge electrode 1 and generate a large amount of charged fine particle water”).
As to Claim 14, Oe as applied to Claim 8 above further discloses wherein the liquid is electrostatically atomized due to the discharge (Machine Translation Page 2 “The present invention relates to an electrostatic atomizer that generates charged fine particle water”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oe in view of US PGPUB 2014/0209710 A1 to Komura et al. (“Komura”).  
As to Claim 3, Oe does not disclose wherein the magnitude of the voltage changes within a range that exceeds 0 V during the drive period. 
However, Komura discloses a voltage application device (Fig. 1 #4 “voltage applying device”) comprising a voltage application circuit (it is understood that the voltage applying device can be a voltage application circuit) that applies a voltage to a load (Abstract) including a discharge electrode (Fig. 1 #1 “discharge electrode”) that holds liquid (Fig. 1 #10 “liquid”) the voltage application circuit generating discharge in the discharge electrode (Abstract),
wherein, during a drive period, the voltage application circuit periodically changes a magnitude of the voltage applied to the load (See Fig. 3) at a drive frequency within a predetermined range (Paragraph 0074), the voltage application circuit mechanically vibrating the liquid (Abstract), 
wherein the magnitude of the voltage changes within a range that exceeds 0 V during the drive period (See Fig. 3, the voltage exceeds 0 V with a maximum value of +3 kV) for the purpose of preventing continuous arc discharge (Paragraph 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the voltage application device of Oe to have the In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oe.
As to Claim 4, Oe does not specifically disclose wherein the predetermined range is a range of full width at half maximum (FWHM) in a frequency characteristic of vibration of the liquid.
However, it would have only required routine optimization to set the predetermined range to a range of full width at half maximum in a frequency characteristic of vibration of the liquid out of a finite number of identified, predictable solutions for having measurable and effective electrostatic atomization of liquid, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oe in view of JP 2013-116444 A to Asano et al. (“Asano”).  
As to Claim 10, Oe as applied to Claim 9 above further discloses wherein the liquid supply unit cools down the discharge electrode, and generates dew condensation water serving as the liquid on a surface of the discharge electrode (Machine Translation Page 4 “When the thermoelectric element 9 of the Peltier unit 7 is energized through a Peltier input lead wire (not shown), the other Peltier circuit 
Oe as applied to Claim 9 above does not disclose further comprising a sensor that measures at least one of a temperature and a humidity.
However, Asano discloses a discharge device (Title “Electrostatic Atomizing Device”) comprising a voltage application device (Fig. 1 #14 “voltage application unit”), a discharge electrode (Fig. 1 #2 “discharge electrode”), and a sensor that measures humidity (Machine Translation Pages 4-5 “In the electrostatic atomizer of this embodiment, the current sensor 18 as in Embodiment 1 is not provided between the counter electrode 16 and the ground point. On the other hand, a humidity control means 22 is provided in the space around the discharge electrode 2. The humidity control means 22 includes a liquid holding body 24 made of felt for holding liquid (water) by capillary action, a heater 26 disposed adjacent to the liquid holding body 24, and liquid to the liquid holding body 24. A liquid tank 28 and a liquid supply path 30 are provided. The liquid holding body 24 is heated by the heater 26 and the liquid contained in the liquid holding body 24 is evaporated, so that the space around the discharge electrode 2 is always held at 90% RH or more.  Here, in the present embodiment, when the humidity of the surrounding space is 90% RH or more, the amount of the dew condensation water W adhering to the discharge electrode 2 is maintained within the range of 0.02 to 0.08 mm3. The input power to the heat exchanger 6 that is a Peltier module (that is, the cooling strength of the discharge electrode 2) is set”, it is understood that the humidity control means is a device that detects humidity and responds to it) for the purpose of maintaining a liquid retention amount at the discharge electrode within a desired range 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the discharge device of Oe as applied to Claim 9 above to further comprise a sensor that measures humidity, as taught by Asano, for the purpose of maintaining a liquid retention amount at the discharge electrode within a desired range.
As to Claim 11, in reference to the discharge device of Oe modified by the humidity sensor of Asano as applied to Claim 10 above, Oe discloses comprising a frequency adjuster (“The applied voltage changes periodically as shown in FIG. 3, and the frequency is set to 0.1 to 10 Hz” thus it is understood that the frequency is adjusted by a means for adjusting frequency that can be part of voltage applying means 4 which is an output device that is equivalent to a computer) that is capable of adjusting the drive frequency based on an output of the sensor (it is understood that the frequency adjuster of Oe can change the drive frequency in response to a reading taken from the humidity control means of Asano).
As to Claim 12, in reference to the discharge device of Oe modified by the humidity sensor of Asano as applied to Claim 10 above, Oe further discloses comprising a generation amount adjuster (Fig. 1 #7 “Peltier Unit” which is understood to be an output device that is equivalent to a computer, Machine Translation Page 3 “As shown in FIG. 2, the Peltier unit 7 includes a pair of Peltier circuit boards 8 and a BiTe thermoelectric element 9 sandwiched between the two Peltier circuit boards 8. Each Peltier circuit board 8 is a circuit in which a circuit is formed on one side of an insulating plate made of alumina or aluminum nitride having high thermal conductivity. Both Peltier circuit boards 8 face each other so that their circuits face each other. A large number of thermoelectric elements 9 are provided side by side between the two Peltier circuit boards 8, and the adjacent thermoelectric elements 9 are electrically connected by the circuits of the Peltier circuit boards 8 on both sides”) that adjusts a generation amount of the dew condensation water in the liquid supply unit based on a output of the . 

    PNG
    media_image1.png
    622
    686
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 8,056,839 to Uratani et al. discloses a discharge device comprising a voltage application cir
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752